Citizens Defending Libs. v Marx (2016 NY Slip Op 00309)





Citizens Defending Libs. v Marx


2016 NY Slip Op 00309


Decided on January 19, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 19, 2016

Tom, J.P., Friedman, Saxe, Kapnick, JJ.


652427/13 -16712A 16712 16711

[*1] Citizens Defending Libraries, et al., Plaintiffs-Appellants, —
vDr. Anthony W. Marx, et al., Defendants-Respondents,
Robert Silman Associates P.C., et al., Defendants, State of New York, et al., Nominal Defendants.


Hiller, PC, New York (Michael S. Hiller of counsel), for appellants.
Akerman LLP, New York (Richard G. Leland of counsel), for Dr. Anthony W. Marx, Neil L. Rudenstine, Board of Trustees of the New York Public Library, New York Public Library and Astor, Lenox and Tilden Foundations, respondents.
Zachary W. Carter, Corporation Counsel, New York (Jeremy W. Shweder of counsel), for City respondents.

Judgment, Supreme Court, New York County (Paul Wooten, J.), entered July 10, 2014, dismissing the complaint, with costs to defendants, unanimously affirmed, without costs. Appeals from order, same court and Justice, entered June 3, 2014, which, inter alia, granted defendants' cross motions to dismiss, and order, same court and Justice, entered April 20, 2015, which denied plaintiffs' motion to renew defendants' cross motions, and, upon reargument, adhered to the determination on the original motions, unanimously dismissed, without costs, as subsumed in the appeal from the aforesaid judgment.
The motion court correctly determined that, at the time it granted defendants' motions to dismiss the complaint, this action was not moot and thus that vacatur of the June 3, 2014 order was not warranted. The decision of defendant New York Public Library (NYPL) to reconsider its plan for renovations of its Central Branch did not resolve all the issues raised in the complaint.
The court also correctly determined that plaintiffs did not have standing to maintain a cause of action for public nuisance, because they did not suffer a special injury beyond that suffered by the community at large (see 532 Madison Ave. Gourmet Foods v Finlandia Ctr. , 96 NY2d 280, 292 [2001]). Nor were plaintiffs third-party beneficiaries of any agreements between NYPL and the other defendants, NYPL's Charters or Acts of Consolidation, or other historic documents establishing its underlying entities, and thus had no standing to sue for any alleged breach of the
terms of those agreements (see Alicea v City of New York , 145 AD2d 315 [1st Dept 1988]).
We have considered plaintiffs' remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 19, 2016
CLERK